                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                           CRIMINAL NO. 1:17CR71
                                                     (Judge Keeley)
MEYLAN MONTALVO GOMEZ,
NAUDI REYES FERNANDEZ,
YOSAN PONS SOSA, AND
LAZARO SERRANO DIAZ,

                  Defendants.


                   MEMORANDUM OPINION OVERRULING THE
           DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

     After receiving their presentence reports, each of the four

defendants, Meylan Montalvo Gomez (“Gomez”), Naudi Reyes Fernandez

(“Fernandez”), Yosan Pons Sosa (“Sosa”), and Lazaro Serrano Diaz

(“Diaz”)     (collectively,     “the   defendants”),   objected   to   the

probation officers’ loss calculation of $550,000 to $1,500,000,

with a resulting 14-level enhancement to the base offense level

under USSG § 2B1.1(b)(1)(H) (Dkt. Nos. 231 at 34, 37-41; 233 at 36,

38-42; 235 at 37-38, 39-41; 237 at 35-36, 39-40).1 At the joint

sentencing hearing held on October 3, 2018, the Court heard

extensive argument on this issue, overruled the objections, and

applied the 14-level enhancement under § 2B1.1(b)(1)(H) to each of

the defendants.     This memorandum opinion discusses the basis for

that ruling.



     1
       Although Diaz filed four objections to the PSR, three of
those objections disputed the proposed calculation of loss under §
2B1.1(b)(1)(H), and the fourth objection is not at issue here.
USA V. GOMEZ, et al.                                         1:17CR71

                 MEMORANDUM OPINION OVERRULING THE
         DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

                           I. Background

A.   Procedural History

     On December 5, 2017, a grand jury sitting in the Northern

District of West Virginia returned a six-count indictment against

the defendants, naming each in two counts (Dkt. No. 6). Gomez was

named in Counts One and Four, charging her with Conspiracy to

Commit Access Device Fraud, in violation of 18 U.S.C. § 1029(b)(2),

and Access Device Fraud - Use of Unauthorized Access Device, in

violation of 18 U.S.C. §§ 1029(a)(2) and (c). Id. at 1-7, 10.

Fernandez was named in Counts One and Two, charging him with

Conspiracy to Commit Access Device Fraud, in violation of 18 U.S.C.

§ 1029(b)(2), and Access Device Fraud - Possession of Device-Making

Equipment, in violation of 18 U.S.C. §§ 1029(a)(4) and (c). Id. at

1-8. Sosa was named in Counts One and Three, charging him with

Conspiracy to Commit Access Device Fraud, in violation of 18 U.S.C.

§ 1029(b)(2), and Access Device Fraud - Use of Unauthorized Access

Device, in violation of 18 U.S.C. §§ 1029(a)(2) and (c). Id. at 1-

7, 9. Diaz was named in Counts One and Six, charging him with

Conspiracy to Commit Access Device Fraud, in violation of 18 U.S.C.

§ 1029(b)(2), and Access Device Fraud - Use of Unauthorized Access

Device, in violation of 18 U.S.C. §§ 1029(a)(2) and (c). Id. at 1-

7, 12.



                                 2
USA V. GOMEZ, et al.                                                1:17CR71

                 MEMORANDUM OPINION OVERRULING THE
         DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

     Gomez, Fernandez, and Diaz were detained pending trial (Dkt

Nos. 63, 67, 97). Sosa, although initially placed on pretrial

supervision with conditions of release (Dkt. Nos. 66, 69), violated

his conditions and, ultimately, was also detained pending trial

(Dkt. No. 132).

     On June 4, 2018, the defendants each pleaded guilty without

plea agreements to the charges in the indictment (Dkt. Nos. 175,

177, 178, 179). Magistrate Judge Aloi recommended that the Court

accept their guilty pleas (Dkt. Nos. 189, 191, 192, 193), which the

Court did by orders entered on June 19, 2018 (Dkt. Nos. 198, 199,

201, 202).

B.   Presentence Reports

     The presentence reports prepared by the probation officers in

each case concluded that the defendants were subject to the 14-

level enhancement under USSG § 2B1.1(b)(1)(H) because the intended

loss was approximately $1,000,000 (Dkt. Nos. 231 at 15-16, 233 at

16-17,   235   at   15-16,   237   at   13-14).   The   probation   officers

calculated the intended loss by applying the $500 floor imposed by

Section 2B1.1, Application Note 3(F)(i): “In a case involving any

. . . unauthorized access device, loss . . . shall be not less than

$500.00 per access device.” Id. Because approximately 2,000 access

devices were found on one of the defendants’ laptop computers, they

arrived at the intended loss by multiplying 2,000 by $500, for a

                                        3
USA V. GOMEZ, et al.                                                        1:17CR71

                     MEMORANDUM OPINION OVERRULING THE
             DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

total       loss   of    $1,000,000.     Id.   The   presentence      reports   also

explained that using the $500 floor to calculate intended loss was

reasonable because many of the defendants’ transactions in this

case were in the amount of $500 (Dkt. Nos. 231 at 16, 233 at 16,

235 at 16, 237 at 14).

        Although the defendants’ objections differed slightly, each

asserted the same arguments during the joint sentencing hearing,

contending that (1) it is unreasonable and speculative to assume

that the defendants “could fully monetize the data they obtained”;

(2) the potential loss only counts as “intended loss” if he

“subjectively           desired   to   cause   it”   or   he   “had   a   subjective

expectation that it would result from his conduct”; (3) the $100

floor should apply because the unauthorized access devices were

unused and provided “telecommunications access”; and (4) not all

2,022 unauthorized access devices were “usable” because it would be

factually impossible to use them all (Dkt. Nos. 231 at 37-41, 233

at 38-42).2

        In its response to the defendants’ objections, the Government

argued that the 14-level enhancement is proper because (1) the $500

floor applies to used and unused unauthorized access devices; (2)


        2
       Because the defendants conceded that the debit and credit
card numbers found on the laptop computer satisfy the definition of
“unauthorized access device,” the Court need not address that
argument here.

                                           4
USA V. GOMEZ, et al.                                            1:17CR71

                MEMORANDUM OPINION OVERRULING THE
        DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

the unauthorized access devices at issue here do not include

“telecommunication identifying information”; (3) the intended loss

is not speculative; and (4) the unauthorized access devices were

“usable” (Dkt. No. 228).

                           III. APPLICABLE LAW

     Under    USSG   §   2B1.1(b)(1)(H),   a   defendant’s   sentence   is

enhanced 14 levels if the amount of loss exceeds $550,000 but is

less than $1,500,000. Under Application Note 3(A), “loss is the

greater of actual loss or intended loss.” Application Note 3(F)(i)

sets forth special rules for calculating loss in cases involving

stolen or counterfeit credit cards or access devices:

             In a case involving any counterfeit access
             device or unauthorized access device, loss
             includes any unauthorized charges made with
             the counterfeit access device or unauthorized
             access device and shall be not less than $500
             per   access    device.   However,    if   the
             unauthorized access device is a means of
             telecommunications access that identifies a
             specific telecommunications instrument or
             telecommunications   account   (including   an
             electronic serial number/mobile identification
             number (ESN/MIN) pair), and that means was
             only possessed, and not used, during the
             commission of the offense, loss shall be not
             less than $100 per unused means.

U.S.S.G. § 2B1.1(b)(1)'s cmt. n.3(A)(I).




                                    5
USA V. GOMEZ, et al.                                        1:17CR71

                MEMORANDUM OPINION OVERRULING THE
        DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

                          IV. DISCUSSION

     After reviewing the defendants’ objections and the parties’

sentencing memoranda, the Court concludes that the $500 floor

imposed by Application Note 3(F)(i) applies for four reasons.

A.   Application Note 3(F)(i) does not require use.

     First, “nothing in the text requires the access devices to be

actually used.” United States v. Cardenas, 598 F. App’x 264, 267

(5th Cir. 2015) (emphasis in original). Indeed, Note 3(F)(i) sets

forth two characteristics for calculating loss: “[L]oss [(1)]

includes any unauthorized charges made with the counterfeit access

device or unauthorized access device and [(2)] shall be not less

than $500 per access device.” (emphasis added). “The commentary

does not require unauthorized charges just because that phrase

appears first. Instead, the case can involve ‘any counterfeit

access device or unauthorized access device.’” Cardenas, 598 F.

App’x at 267 (quoting Note 3(F)(i)).

     Moreover, the second sentence of Note 3(F)(i) “shows that ‘the

authors of the Guidelines knew how to limit the application of

these provisions to the use of access devices.’” United States v.

Thomas, 841 F.3d 760, 764 (8th Cir. 2016) (quoting Cardenas, 598 F.

App’x at 267). “If ‘any counterfeit access device or unauthorized

access device’ were intended to include only devices that had been

actually used, there would have been no need to explain how to

                                6
USA V. GOMEZ, et al.                                                 1:17CR71

                  MEMORANDUM OPINION OVERRULING THE
          DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

treat unused unauthorized access devices because such devices would

have been ‘outside the ambit of the provision.’” Id. (quoting

same).

       Every circuit court to address this question has concluded

that the $500 floor created by Note 3(F)(i) applies to “all access

devices that the defendant possessed, whether or not used.” United

State v. Popovski, 872 F.3d 552, 553 (7th Cir. 2017) (citation

omitted); see also United States v. Moon, 808 F.3d 1085, 1091 (6th

Cir. 2015) (compiling cases); United States v. Balde, 616 F. App’x

578, 583–84 (4th Cir. June 18, 2015) (finding no error when the

district court calculated loss using the $500 floor under Note

3(F)(i)     “for     every    number   recovered   and    related    to    the

conspiracy”); United States v. Mendez, 589 F. App’x 642, 645 (4th

Cir.     2014)     (finding   no   error   when    “the   court     used   the

$500–per–device multiplier in accordance with USSG § 2B1.1 cmt. n.

3(F)(i), resulting in a loss that reflected both the loss from used

cards and the reasonably foreseeable loss from unused cards”).

       The Ninth Circuit’s decision in United States v. Onyesoh, 674

F.3d 1157 (9th Cir. 2012), does not suggest otherwise. There, the

court held that the $500 floor only could be used to calculate loss

for unauthorized access devices that were “usable.”           Onyesoh, 674

F.3d at 1159. The court explained that there was no evidence

showing that expired credit card numbers could be used, and, if


                                       7
USA V. GOMEZ, et al.                                          1:17CR71

                  MEMORANDUM OPINION OVERRULING THE
          DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

they could not be used, they could not serve as a basis for

calculating intended loss. Id. Although this reasoning ignores the

definition of “intended loss” (which includes pecuniary harm that

is impossible or unlikely to occur) and “unauthorized access

device” (which includes any access device that is expired, revoked,

or canceled), Onyesoh did not conclude that the $500 floor could

apply only to unauthorized access devices that were used during the

commission of the crime. Id.; see also      18 U.S.C. § 1029(e)(3)

(defining “access device” as “any access device that is lost,

stolen, expired, revoked, canceled, or obtained with intent to

defraud”); U.S.S.G. § 2B1.1(b)(1)'s cmt. n.3(A)(ii) (defining

“intended loss” as “pecuniary harm that would have been impossible

or unlikely to occur”).

     Practically speaking, it makes no sense to require actual use

of unauthorized access devices to calculate intended loss because

unauthorized access devices used during the commission of a crime

would be used to calculate actual loss——not intended loss. See

U.S.S.G. § 2B1.1(b)(1)'s cmt. n.3(A). In other words, requiring use

to calculate intended loss would make the definition of intended

loss superfluous. Accordingly, this Court concludes that the $500

floor created by Note 3(F)(i) applies to “all access devices that

the defendant possessed, whether or not used.” Popovski, 872 F.3d

at 553.


                                  8
USA V. GOMEZ, et al.                                                      1:17CR71

                   MEMORANDUM OPINION OVERRULING THE
           DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

B.      The   unauthorized    access           devices     do      not     provide
        “telecommunications access.”

        Second, the debit and credit card information found on the

defendants’ laptop did not provide “telecommunications access,”

qualifying it for the $100 floor under Note 3(F)(i). The $100 floor

imposed by the latter half of Note 3(F)(i) only applies “if the

unauthorized access device is a means of telecommunications access

that    identifies    a    specific     telecommunications        instrument     or

telecommunications account . . . .” U.S.S.G. § 2B1.1(b)(1)'s cmt.

n.3(F)(i). Here, there is no evidence to suggest that the numbers

found      on   the       defendants’        laptop   “identified         specific

telecommunications instrument[s] or telecommunications account[s]”

that also gave them “access” to some telecommunication service or

network. Although those terms are not defined, their meaning can be

gleaned from the definition of “counterfeit access device,” which

“includes a telecommunications instrument that has been modified or

altered to obtain unauthorized use of telecommunications service.”

U.S.S.G.    §   2B1.1(b)(1)'s    cmt.    n.10(A).     Note      10(A)    says   that

“telecommunication service” has the meaning given to the term in 18

U.S.C. § 1029(e)(9). Id. Furthermore, section 1029(e)(9) directs

readers to the definition in 47 U.S.C. § 153. There, “[t]he term

‘telecommunications          service’         means      the      offering        of

telecommunications for a fee directly to the public, or to such



                                         9
USA V. GOMEZ, et al.                                                           1:17CR71

                  MEMORANDUM OPINION OVERRULING THE
          DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

classes of users as to be effectively available directly to the

public, regardless of the facilities used.” 47 U.S.C. § 153(53).

       Based on the definitions of “counterfeit access device” and

“telecommunications service,” it is hard to conclude that the $100

floor applies to anything but unused, unauthorized access devices

that   (1)   identify         specific     telecommunications        instruments       or

accounts,       and   (2)     provide     access      to   telecommunications.        See

U.S.S.G. § 2B1.1(b)(1)'s cmt. n.3(A)(i). This understanding is

further    confirmed          by   what   the     Government    points   out    as    the

definition of “telecommunication identifying information,” which

means an “electronic serial number or any other number or signal

that    identifies        a    specific      telecommunications      instrument        or

account,     or       a   specific        communication        transmitted     from     a

telecommunications instrument” (Dkt. No. 228 at 4 (quoting 18

U.S.C. § 1029(e)(11))).

       Critically, here, there simply is no evidence that the unused,

unauthorized access devices found in the defendants’ possession had

anything to do with obtaining unauthorized telecommunications

service    or     access,      let   alone      the   requisite   telecommunication

identifying information. Instead, the devices gave the defendants

access to bank and credit card accounts that they could use for

unauthorized purchases and financial transactions.




                                             10
USA V. GOMEZ, et al.                                        1:17CR71

                MEMORANDUM OPINION OVERRULING THE
        DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

C.   The unauthorized access devices were “usable.”

     Third, the 2,022 unauthorized access devices found on the

defendants’ laptop were “usable.” As the Ninth Circuit held in

Onyesoh, the $500 floor could only be used to calculate loss for

unauthorized access devices that were “usable.” 674 F.3d at 1159.

The defendants argue that not all of the unauthorized access

devices found on their laptop were “usable” because they did not

have the time to use them even had they wanted to. This argument

lacks merit for two reasons.

     First, although this Court is not bound by the Ninth Circuit’s

holding in Onyesoh, there is no evidence to suggest that the 2,022

unauthorized access devices found on the defendants’ laptop were

not “usable” because they were expired or canceled. Morever, the

defendants’ decision to limit their fraud scheme to debit card

numbers does not, in turn, make the stolen credit card numbers

unusable.

     Second, even if the unauthorized access devices were not

“usable” according to Onyesoh, the Court would still conclude that

the $500 floor imposed by Note 3(F)(i) would apply because the

definition of “access device” includes devices that are expired,

revoked, or canceled, and the definition of intended loss plainly

includes pecuniary harm that would be impossible to occur. See 18

U.S.C. § 1029(e)(3) (defining “access device” as “any access device

                                11
USA V. GOMEZ, et al.                                                 1:17CR71

                MEMORANDUM OPINION OVERRULING THE
        DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

that is lost, stolen, expired, revoked, canceled, or obtained with

intent to defraud”); and U.S.S.G. § 2B1.1(b)(1)'s cmt. n.3(A)(ii)

(defining “intended loss” as “pecuniary harm that would have been

impossible or unlikely to occur”).

D.   The $500 floor is reasonable.

     Fourth, it is reasonable to calculate intended loss using the

$500 floor per unused device. The text of Application Note 3(A)(ii)

is dispositive as to this issue:

             “intended loss” (I) means the pecuniary harm
             that the defendant purposely sought to
             inflict; and (II) includes intended pecuniary
             harm that would have been impossible or
             unlikely to occur (e.g., as in a government
             sting operation, or an insurance fraud in
             which the claim exceeded the insured value).

U.S.S.G. § 2B1.1(b)(1)'s cmt. n.3(A)(ii) (emphasis added).

     Here,    Fernandez    and   his   co-defendants   sought   to    inflict

pecuniary harm by using multiple skimming devices to scan thousands

of debit and credit cards used at numerous gas station pumps,

downloading that card information to a laptop via bluetooth, and

transferring it to cards that could be used to make unauthorized

purchases    or   other   financial    transactions.   The   definition   of

“intended loss” includes pecuniary harm that was impossible or

unlikely to occur. Id.

     Moreover, using $500 to calculate intended loss is plainly

reasonable. For example, the defendants in this case executed 40

                                       12
USA V. GOMEZ, et al.                                                    1:17CR71

                   MEMORANDUM OPINION OVERRULING THE
           DEFENDANTS’ OBJECTIONS TO THE PRESENTENCE REPORTS

Western Union money orders and 15 (of 17) MoneyGram money orders

for $500 each (PSR at 14). Further, they purchased 81 gift cards

from various Kroger locations, each for $500. Id.

     Therefore, because the definition of intended loss includes

pecuniary harm that would have been impossible or unlikely to

occur, and because of the defendants’ criminal conduct in this

case, it is reasonable to calculate the intended loss by using $500

per unused number found on the defendants’ laptop computer.

                                  IV. CONCLUSION

     The $500 floor imposed by Application Note 3(F)(i) applies to

all 2,022 unauthorized access device numbers found on the laptop,

requiring the 14-level enhancement required under § 2B1.1(b)(1)(H).

The Court therefore       OVERRULES the defendants’ objections to the 14-

level enhancement under § 2B1.1(b)(1)(H) and DIRECTS the Clerk to

transmit    copies   of    this    Order   to   counsel   of   record   and   all

appropriate agencies.

     It is so ORDERED.

DATED: October 11, 2018.

                                                /s/ Irene M. Keeley
                                                IRENE M. KEELEY
                                                UNITED STATES DISTRICT JUDGE




                                        13
